Citation Nr: 0907027	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  00-10 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement of the appellant to recognition as the veteran's 
surviving spouse for the purpose of Department of Veterans 
Affairs (VA) death pension benefits.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney 
R.G. represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

R.G. and the veteran's daughter and stepdaughter


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran had recognized military service from January 1941 
to October 1945.  He died in June 1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 administrative decision 
by the VA Regional Office (RO) located in Manila, the 
Republic of the Philippines, which denied R.G. recognition as 
the veteran's surviving spouse for the purpose of VA death 
benefits.  In June 2001, R.G. and the veteran's daughter and 
stepdaughter appeared at a hearing and testified before the 
undersigned Veterans Law Judge, sitting in Manila.  A 
transcript of that testimony has been associated with the 
claims file.  In February 2002, the Board issued a decision 
in which R.G. was recognized as the surviving spouse of the 
veteran for VA death benefit purposes. Thereafter, the 
appellant appealed the February 2002 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
December 2003 Order, the Court vacated the Board's February 
2002 decision and remanded the matter for readjudication.

Subsequent to the December 2003 Order of the Court, in 
December 2004, the Board once again issued a decision in 
which R.G. was recognized as the surviving spouse of the 
veteran for VA death benefit purposes.  Once again, the 
appellant appealed the December 2004 decision to the Court 
and, in a March 2008 Order, the Court vacated the Board's 
December 2004 decision and remanded the matter for 
readjudication.

The Board notes that this case involves a simultaneously 
contested claim because allowance of the appellant's appeal 
could result in a loss of benefits to R.G.  38 C.F.R. 
§ 20.3(p).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the parties 
in this case if further action is required on the part of 
either party.


REMAND

The Board recognizes that this case has been pending for many 
years and that it has been remanded by the Court twice.  The 
most recent remand from the Court incorporates the joint 
motion for remand filed by the parties.  This joint motion 
states that the Board failed to provide adequate reasons and 
basis for the conclusion that VA's notification obligations 
under the Veterans Claims Assistance Act of 2000 (VCAA) had 
been satisfied.  Accordingly, this case must be remanded to 
ensure that due process is afforded to both the appellant and 
R.G..

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2008), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  As required by 
38 U.S.C.A. § 5103(a), prior to the initial unfavorable 
agency of original jurisdiction (AOJ) decision, the claimant 
must be provided notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  This notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  For claims 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was recently amended to eliminate a requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

A VCAA letter has not been issued to either party.  
Accordingly, the AOJ should undertake the appropriate actions 
to ensure that the directives of VCAA have been followed and 
that contested claims procedures continue to be followed.  

The appellant and R.G. are hereby informed that if there is 
evidence supporting the issue on appeal, such evidence should 
be submitted to VA.

Accordingly, this matter is REMANDED for the following 
action:

1.  The appellant and R.G. are hereby 
informed that if there is evidence 
supporting the issues on appeal, such 
evidence should be submitted to VA.  If 
there is evidence that either party is the 
surviving spouse of the veteran, each 
party must submit that evidence to VA.

2.  The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  Both the appellant and R.G. should 
be sent VCAA letters.

3.  After completion of the above, the RO 
should review the expanded record and 
readjudicate theclaim.  The RO should 
issue an appropriate supplemental 
statement of the case, and the case should 
be returned to the Board.  Any necessary 
contested claims procedures should be 
followed with regard to R.G.

The appellant and R.G. have the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




